 AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                     UNITED STATES DISTRICT CO RT                                                 APR 0 4 2019
                                                SOUTHERN DISTRICT OF CALIFORNIA
                                                                                       .                CLERl(, u.-:-'. n,-~T11lCT COURT
                      United States of America                                JUDGMENT               ~$Xr~ru:N11~xif c'.<\'sE;.;'~,        IA
                                 v.                                           (For Offenses Committe   nor    r          ,                 y


                      Alberto Moyao-Chavelas                                  Case Number: 3:19-mj-21493

                                                                              Michael Anthony Hernandez
                                                                              Defendant's Attorney


 REGISTRATION NO. 84460298
 THE DEFENDANT:
  IZI pleaded guilty to count(s) 1 of Complaint
                                           ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



  D was found guilty to count(s)
    after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                   Nature of Offense                                                           Count Number(s)
 8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

  D The defendant has been found rtot guilty on count( s)                 ~~~~~~.,-----~~~~~~~~~.,----~~




  D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                               dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                ¢J-TIME SERVED

  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                            charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
. imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Thursday, April 4, 2019
                                                                            Date of Imposition of Sentence



                                                                            ~~.~~-
                                                                             ONOAAB~REN L. STROMBOM
                                                                            UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                   3:19-mj-21493
